Case: 22-1823   Document: 21     Page: 1    Filed: 10/17/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  DENNIS R. HRITZ,
                     Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2022-1823
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0831-21-0334-I-1.
                 ______________________

                Decided: October 17, 2022
                 ______________________

    DENNIS R. HRITZ, Columbus, OH, pro se.

     CALVIN M. MORROW, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by KATHERINE
 MICHELLE SMITH.
                  ______________________

   Before MOORE, Chief Judge, CHEN and STOLL, Circuit
                        Judges.
Case: 22-1823    Document: 21     Page: 2    Filed: 10/17/2022




 2                                             HRITZ   v. MSPB



 PER CURIAM.
      Dennis R. Hritz appeals a decision of the Merit Sys-
 tems Protection Board (MSPB) dismissing Mr. Hritz’s ap-
 peal of an Office of Personnel Management (OPM) decision
 for lack of jurisdiction. We affirm.
                        BACKGROUND
     On May 10, 2021, OPM issued a reconsideration deci-
 sion denying Mr. Hritz’s application for Civil Service Re-
 tirement System annuity benefits based on his service in
 the United States Postal Service. S. Appx. 21. According
 to OPM, Mr. Hritz was not entitled to annuity benefits be-
 cause he is no longer employed by the federal government
 and had already filed for and received a refund of his re-
 tirement deductions totaling $7,948.20. Id.
      Mr. Hritz appealed to the MSPB, arguing that OPM
 erred because he does not remember getting the refund and
 because OPM did not provide him a cancelled check to sup-
 port its decision. S. Appx. 23–24. OPM filed a response on
 the merits, S. Appx. 25–30, then OPM rescinded the deci-
 sion and transferred Mr. Hritz’s case to the appropriate
 OPM services office for it to render a new decision with ap-
 propriate appeal rights. S. Appx. 31–32. Because the de-
 cision being appealed to the MSPB had been rescinded,
 OPM moved to dismiss. Id.
      The MSPB dismissed because OPM’s recission divested
 it of jurisdiction. S. Appx. 1–3. Mr. Hritz sought review by
 the full MSPB, which was denied. S. Appx. 12. Mr. Hritz
 appeals.       We have jurisdiction under 28 U.S.C.
 § 1295(a)(9).
                        DISCUSSION
     We affirm MSPB decisions unless they are (1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with the law; (2) obtained without proce-
 dures required by law, rule, or regulation having been
Case: 22-1823      Document: 21      Page: 3   Filed: 10/17/2022




 HRITZ   v. MSPB                                              3



 followed; or (3) unsupported by substantial evidence. 5
 U.S.C. § 7703(c). We review de novo whether the MSPB
 has jurisdiction over an appeal. Hessami v. Merit Sys. Prot.
 Bd., 979 F.3d 1362, 1367 (Fed. Cir. 2020) (citing Forest v.
 Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995)).
     MSPB jurisdiction is limited to actions made appeala-
 ble to it by law, rule, or regulation. Barrett v. Soc. Sec. Ad-
 min., 309 F.3d 781, 785 (Fed. Cir. 2002). Under 5 U.S.C.
 § 8347(d)(1), the MSPB has jurisdiction to review OPM de-
 terminations affecting an appellant’s rights or interests
 under civil service retirement law. OPM’s complete recis-
 sion of a decision under appeal divests the MSPB of juris-
 diction because that decision no longer affects the
 appellant’s rights or interests. Nebblett v. Off. of Pers.
 Mgmt., 237 F.3d 1353, 1356 (Fed. Cir. 2001). Because OPM
 rescinded its decision, the MSPB lacks jurisdiction. We
 therefore affirm. 1
                         AFFIRMED
                             COSTS
 No costs.




     1   While the MSPB lacks jurisdiction to hear Mr.
 Hritz’s current appeal, OPM indicated it will issue a new
 decision, S. Appx. 32, which Mr. Hritz can appeal. OPM is
 required to act diligently and within a reasonable time to
 issue the new decision. If it does not, Mr. Hritz may file a
 new appeal on that basis. McNeese v. Off. of Pers. Mgmt.,
 61 M.S.P.R. 70, 74 (1994), aff’d, 40 F.3d 1250 (Fed. Cir.
 1994) (unpublished table decision).